NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



GARY W. TURLEY, II, DOC #508345,             )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-3798
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed June 7, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Mark R. Wolfe, Judge.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and SLEET and BADALAMENTI, JJ., Concur.